DETAILED ACTION
In response to the Amendments filed on March 29, 2022, claims 15 is amended; claims 16- 26 are newly added; and claims 1-10 and 12-14 are cancelled. Currently, claims 15-26 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pgs. 6-8, filed on March 29, 2022, with respect to amended claim 15 have been fully considered and are persuasive. 



REASONS FOR ALLOWANCE
Claims 15-26 as presented in the Amendments filed on March 29, 2022, are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not singly or in combination disclose specifics of the method as required by the amended claims.
The closest prior art of record is O’Mahony (US Pub. No. 2005/0119597 A1), Levin (US Pub. No. 2011/0184266 A1), Ofek (US Pub. No. 2017/0273628 A1), Atvisian (US Pub. No. 2009/0240122 A1), Osborne (US Pub. No. 2005/0004554 A1), Zawacki (US Pub. No. 2004/0167463 A1), and Gottlieh (US Pub. No. 2004/0064086 A1).
Regarding claim 15, the closest prior art does not disclose the specific of providing the claimed catheter and infusing a first infusion solution into the blood vessel at the position at or near the central vein of the individual via the first distal opening and also infusing a second infusion solution into the blood vessel at the position at or near the arm of the individual via the second distal opening of the claimed catheter as required by the amended claims. See applicant’s arguments on pgs. 6-8 filed on March 29, 2022 for details regarding O’Mahony. Moreover, it is noted that while Levin, Ofek, Avitsian, Osborne, Zawacki, and Gottlich also discloses catheters with a first distal opening and a second distal opening, these prior art also do not explicitly disclose of infusing a first and second fluid through the respective first and second distal openings as required by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783